Citation Nr: 0912369	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, L.L.K.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1975 
and from August 1978 to May 1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD, 
fibromyalgia, and a bilateral ankle condition, and declined 
to reopen a claim for a lumbar spine condition.  In April 
2005, the Board reopened the claim for a lumbar spine 
condition and remanded all the issues for further 
development.  This case has since been returned to the Board 
for further appellate action.

The Veteran and an acquaintance presented testimony at a 
Board hearing before the undersigned Veterans Law Judge in 
September 2003.  A transcript of the hearing is associated 
with the Veteran's claim folder.

In an April 2008 decision, the RO granted service connection 
for fibromyalgia and a right ankle disability.  As this 
represents a complete grant of the benefits sought on appeal, 
those claims are not currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in April 2005 and 
was remanded so that additional evidence could be located.  
Evidence identified but not yet associated with the claims 
folder included the Veteran's service personnel records from 
his active service in the Navy from 1978 to 1981.  The 
Veteran's Navy personnel records were received, but they were 
in the form of microfiche which was illegible, possibly as a 
result of screening procedures applied to all incoming 
federal mail in Washington,  D.C.  The RO requested a paper 
copy of the Veteran's personnel records, but no response to 
this request was received.   

The Veteran was also a cadet at the United States Coast Guard 
Academy (USCGA) from June 1974 to January 1975.  A review of 
the record shows that the RO/AMC requested personnel records 
from the U.S. Coast Guard and no response was received.  
Since the Veteran was never an active member of the Coast 
Guard, this request should have been directed to USCGA.

In order to satisfy its duty to assist, VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist or that further attempts to obtain them 
would be futile.  38 C.F.R. § 3.159 (2008).  It appears from 
the record that no additional requests were made after the 
initial unsuccessful attempts.  

When the case was before the Board in April 2005, the Veteran 
was seeking service connection for a bilateral ankle 
disorder.  The Board remanded the issue to obtain a VA 
examination and a medical opinion as to the etiology of the 
ankle disorder.  The evidence shows that an examination of 
both ankles was conducted in February 2008, and the examiner 
provided a separate opinion as to the etiology of each ankle 
disability.  In an April 2008 rating decision, the RO granted 
service connection for the right ankle disability, but the 
left ankle disability was not adjudicated.  Therefore, the 
claim for service connection for a left ankle disability 
remains pending.  The April 2008 examination report is new 
evidence that has not been considered by the RO, and the 
Veteran has not waived his right to RO review of this 
evidence.  Consequently, a remand is required so that the RO 
may adjudicate the outstanding claim including the additional 
evidence.  38 C.F.R. § 20.1304.

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required to attempt to 
locate the Veteran's service personnel records.  


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the National 
Personnel Records Center and attempt to 
locate a paper copy of the Veteran's 
Navy personnel file and associate it 
with the claims folder.  If a negative 
response is received, it should be 
noted in the record.

2.	The AMC/RO should contact the USCGA and 
request any records pertaining to the 
Veteran for the period of June 1974 to 
January 1975.  Any records found should 
be associated with the claims folder.  
If a negative response is received, it 
should be noted in the record.  

3.	The AMC/RO should review the record to 
insure that all development ordered in 
the April 2005 remand is accomplished.  
Thereafter, readjudicate the issues on 
appeal in consideration of all of the 
evidence in the record and issue a 
supplemental statement of the case. The 
Veteran and his representative must be 
afforded an opportunity to respond.  If 
any claim remains denied, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



